DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are currently pending.  Claims 1-20 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Doucet et al. (Disease Markers, 2013 - IDS) in view of Johnson et al., (U.S Patent No 9,766,197).
With respect to claim 1, Doucet et al. teach:
changing a pH of the solution from a first pH value to a second pH value, the second pH value being different from the first pH value (diluting samples with sample dilution buffers (i), (ii) and (iii) of different pH values, pg. 466, section “2.4. Sample Dilution”);
incubating the solution at the second pH value to allow the analyte to dissociate from the other molecules in the solution (ELISA protocol, pg. 466-467, section “2.5. ELISA”; Pg. 465, right column teach that the soluble IL-13 target has never been detected in the human serum, so the beneficial effect of acidic pH on serum samples can be attributed to dissociation of the target from other molecules in the sample; and acidic pH is used to strip the target from any of its binding partners, pg. 466, first paragraph); 
and reacting the analyte with a detection probe to bind the analyte to the detecting probe (ELISA protocol, pg. 467, section “2.5. ELISA”, left column, first paragraph). Table 1 demonstrates the benefits of performing ELISA binding step at acidic pH – as the pH decreases the background signal from ELISA also decreases (page 467, second column). 
Doucet et al. fail to teach the use of electrochemical method for changing pH value during the assay.
Johnson et al. teach a method for detecting a biomolecule analyte in a biological sample by modulating and controlling pH in an electrochemical system through an electroactive agent, Specifically, Johnson et al. teach adding an electrochemically active agent (Col. 8, lines 7-8) and applying an electric current to change a pH (Col. 8, lines 9-12), in order to change a pH of a sample from a first pH value to a second pH value, the second pH value being different from the first pH value for accurate and precise control of the assay conditions to generate large changes in the binding efficiency factors (Col. 2, lines 50-52). In particular, Johnson teaches methods to modulate the pH or ionic concentration near electrode surfaces of such biosensors in order to modulate the biomolecular interaction between a probe biomolecule and an analyte of interest. (Col. 5, lines 10-20.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ELISA at acidic pH of Doucet et al., and a method for electrochemical manipulation of pH as taught by Johnson et al., in order to provide a method solving the cross-reactivity and background problems of traditional ELISA (Johnson, Col. 2, lines 13-14).  Furthermore, one having ordinary skill in the art would have been motivated to make such a change as the electrochemical approach provides an alternative and functionally equivalent assay method, but with shorter development time and lower manufacturing costs (Johnson, Col. 2, lines 19-21). The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the costs and time of assay development.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Johnson et al. and Doucet et al. are similarly drawn to assays that require changing pH values in the course of the assay.

With respect to claim 2, Doucet et al. teach incubating an assay solution at the second pH value to allow the analyte to bind to a capture molecule (ELISA protocol, pg. 466-467, section “2.5. ELISA”), but fail to teach a capture molecule connected to a working electrode via a linker.
Johnson et al. teach incubating the solution at the second pH value to allow the analyte to bind to a capture molecule connected to the working electrode (“The biomolecular probe is attached or immobilized onto the support and/or electrode(s) within a biomolecular interface layer” (Col. 15, lines 27-29) and “[a] suitable biomolecular probe can be a carbohydrate, a protein, a glycoprotein, a glycoconjugate, a nucleic acid, a cell, or a ligand for which the analyte of interest has a specific affinity. Such probe can for example be an antibody, an antibody fragment, a peptide, an oligonucleotide, a DNA oligonucleotide, a RNA oligonucleotide, a lipid, a lectin that binds with glycoproteins and glycolipids on the surface of a cell, a sugar, an agonist, or antagonist. In a specific example, the biomolecular probe is a protein antibody which interacts with an antigen that is present for example in a biological sample, the antigen being a biomolecular analyte of interest” (Col. 15, lines 48-58). [T]he analyte binds to the immobilized biomolecular probe and a detection agent (Col. 17, lines 32-38)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ELISA at acidic pH of Doucet et al., and a method for electrochemical manipulation of pH as taught by Johnson et al., in order to provide a method solving the cross-reactivity and background problems of traditional ELISA (Johnson, Col. 2, lines 13-14).  Furthermore, one having ordinary skill in the art would have been motivated to make such a change as the electrochemical approach provides an alternative and functionally equivalent assay method, but with shorter development time and lower manufacturing costs (Johnson, Col. 2, lines 19-21). The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the costs and time of assay development.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Johnson et al. and Doucet et al. are similarly drawn to assays that require changing pH values in the course of the assay.

With respect to claims 4, Doucet et al. teach incubating the solution at the second pH value to allow the analyte to dissociate from the other molecules in the solution (ELISA protocol, pg. 466-467, section “2.5. ELISA”), but fail to teach the use of electrochemically active agents to change a pH value.
Johnson et al. teach application of the electrochemical agent selected from the group consisting of quinone, catechol, aminophenol, hydrazine, hydroquinone, benzoquinone, naphthoquinone, derivatives thereof, and combinations thereof (“[s]uitable electrochemically active agents include dopamine hydrochloride, ascorbic acid, phenol and derivatives, benzoquinones and derivatives, for example, 2,5-dihydroxy-1,4-benzoquinone, 2,3,5,6-tetrahydroxy-1,4-benzoquinone and 2,6-dichloroquinone-4-chloroimide; naphthoquinones and derivatives, for example, hydroxy-1,4-naphthoquinone, 5,8-dihydroxy-1,4-naphthoquinone, and potassium 1,4-naphthoquinone-2-sulfonate; and 9,10-anthraquinone and derivatives, for example, sodium anthraquinone-2-carboxylate, potassium 9,10-anthraquinone-2,6-disulfonate” (Col. 19, lines 42-51). “Preferably, the one or more redox active species is selected from the following: quinone, catechol, aminophenol, hydrazine, and derivatives thereof. More preferably, the one or more redox active species is a quinone. Even more preferably, the quinone is selected from the following: hydroquinone, benzoquinone, naphthoquinone, and derivatives thereof. Most preferably the one or more redox active species is a quinone derivative” (Col. 34, lines 50-58)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine in the method of Doucet et al., a method for electrochemical manipulation of pH and the electrochemically active agent as taught by Johnson et al., in order to control the pH of a solution with electrodes and current (Johnson, Col. 33, lines 11-19). One having ordinary skill in the art would have been motivated to make such a change and select the electrochemically active agent from the group taught by Johnson et al., in order to modulate pH upon reduction or oxidation of said electrochemically active agents (Johnson, Col. 34, lines 17-22). The use of said electrochemically active agents would have been desirable to those of ordinary skill in the art based on their long and successful history of pH manipulation by an electric current.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the elements of this technology have already been tested together.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Doucet et al., in view of Johnson et al., as applied to claims 1 and 2 above, and further in view of Bloem et al. (Ther. Drug Monit., 2017 - IDS).
 With respect to claim 3, Doucet et al. in view of Johnson et al. teach performing an ELISA assay at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent, but fail to teach the analyte being an anti-drug antibody.
Bloem et al. teach the analyte is an anti-drug antibody (ADA) (pg. 328, first paragraph, Table 1, drugs for which ADA detection assays have been developed: Infliximab, Adalimumab, Natalizumab, and Adalimumab).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine in the method of Doucet et al., a method for electrochemical manipulation of pH and the electrochemically active agent as taught by Johnson et al., and apply the combined method for the detection of anti-drug antibodies as taught by Bloem et al., in order to provide a tool for optimization of efficacy of monoclonal antibody drugs (Bloem, pg. 327, left column, “Introduction”).  One having ordinary skill in the art would have been motivated to make such a change and select anti-drug antibodies as targets for monitoring their levels and their impact on pharmacokinetics (Bloem, pg. 327, left column, “Introduction”). The monitoring of anti-drug antibodies would have been desirable to those of ordinary skill in the art based on their impact on drugs efficacy and occurrence of adverse effects.
One having ordinary skill in the art would have had a reasonable expectation of success in monitoring anti-drug antibodies because of a large number of other assay formats applied to this problem. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doucet et al., in view of Johnson et al., as applied to claims 1 and 2 above, and further in view of Li et al. (TrAC Trends in Analytical Chemistry, 2009)
With respect to claim 5, Doucet et al. in view of Johnson et al. teach performing an ELISA assay at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent with a signaling tag attached to a detecting probe (Doucet, ELISA protocol, pg. 467, section “2.5. ELISA”, first paragraph), but fail to teach the specifically claimed signaling tags.
  Li et al. teach the use of the signaling tags from the group consisting of fluorescent tag, a fluorescent dye, a fluorescent protein (fluorescent signaling tags and proteins (e.g. green fluorescent protein), pg. 1118-1119, section “4.3. Fluorescence”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine in the method of Doucet et al., a method for electrochemical manipulation of pH and the electrochemically active agent as taught by Johnson et al., and apply the signaling tags as taught by Li et al., in order to develop highly sensitive assays. One having ordinary skill in the art would have been motivated to make such a change and select fluorescent signaling tags that provide the advantage of high sensitivity of radioimmunoassays, but without the radioactive hazards (Li, pg. 1118, first paragraph in section “4.3. Fluorescence”). The use of fluorescent tags would have been desirable to those of ordinary skill in the art based on their high sensitivity.
One having ordinary skill in the art would have had a reasonable expectation of success in using fluorescent tags based on their versatility in different immunoassay formats. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Doucet et al., in view of Johnson et al., as applied to claims 1 and 2 above, and further in view of Nguyen et al. (J Biotechnol., 1999). 
With respect to claim 6, Doucet et al. in view of Johnson et al. teach performing an assay in a sandwich format at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent, but fail to teach a polymeric linker configured to immobilize the capture molecule through adsorption.
Nguyen et al. teach immobilization through a linker, wherein said linker is a polymeric material configured to immobilize the capture molecule through adsorption (immobilization of an anti-APP695 monoclonal mouse antibody and AChRTE671 receptor, pg. 116-117, section “2.3. Protein immobilization”), in order to anchor a captured target molecule and a signaling tag to a solid support.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the acidic pH electrochemical method of Doucet et al. and Johnson et al. with an adsorption approach as taught by Nguyen et al., in order to immobilize the capture molecules (Johnson et al., Col. 17, lines 32-38). One having ordinary skill in the art would have been motivated to use adsorption because it aids in development of an assay in a time- and cost-effective way (Johnson, Col. 2, lines 13-14, and 19-21). The use of adsorption would have been desirable to those of ordinary skill in the art because protein immobilization through adsorption is well known in the art and a skilled artisan would have had a reasonable expectation of success in using the method taught by Nguyen in the assay of Doucet as modified by Johnson.
Additionally, one having ordinary skill in the art would have had a reasonable expectation of success because of the large body of evidence of successful applications of adsorption in assay development. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doucet et al., in view of Johnson et al., as applied to claims 1 and 2 above, and further in view of Konig et al. (J Immunol Methods, 1998). 
With respect to claim 7, Doucet et al. in view of Johnson et al. teach performing an assay in a sandwich format at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent, but fail to teach a protein linker configured to immobilize the capture molecule through affinity.
Konig et al. teach immobilization through a linker, wherein said linker is a protein configured to immobilize the capture molecule through affinity (recombinant antibody fragments fused to a single albumin-binding domain was immobilized through affinity to a microtiter plate coated with human serum albumin, pg. 74, second column, second paragraph), in order to anchor the captured target molecule and a signaling tag to a solid support.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the acidic pH electrochemical method of Doucet et al. and Johnson et al. with an affinity immobilization of the capture molecules as taught by Konig et al., in order to immobilize the capture molecules (Johnson, Col. 17, lines 32-38).  One having ordinary skill in the art would have been motivated to use affinity immobilization because it provides strong binding to a solid support and allows directed attachment of the capture molecules (Konig, pg. 74, right column, first and second paragraphs). The use of affinity immobilization would have been desirable to those of ordinary skill in the art to develop an assay with a high density of the capture molecules.
One having ordinary skill in the art would have had a reasonable expectation of success because of the large body of evidence of successful applications of affinity immobilization in assay development. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doucet et al., in view of Johnson et al., as applied to claims 1 and 2 above, and further in view of Du et al. (Sensors and Actuators B: Chemical, 2013) and Lorenson et al. (Biology Methods and Protocols, 2019). 
With respect to claim 8, Doucet et al. in view of Johnson et al. teach performing an assay in a sandwich format at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent, but fail to teach a polynucleic acid linker configured to immobilize the capture molecule through hybridization.
 Du et al. teach the use of an aptamer with an affinity to a receptor for immobilization of said receptor to a solid support (an aptamer with an affinity to a His-tag was covalently attached to a solid surface and used to immobilize a His-tagged receptor, pg. 482, section “2.2. Aptamer-assisted olfactory receptor immobilization and characterization”, Fig. 1), in order to anchor a captured receptor to a solid support. 
Lorenson et al. teach the use of covalently attached oligonucleotides for the capture of nucleic acids with complementary sequences via hybridization (pg. 2, section “Preparation of the solid-state capture system”, Fig.1), in order to bind polynucleic acids with a complementarity to a capture molecule. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the acidic pH electrochemical method of Doucet et al. and Johnson et al. with hybridization immobilization of the capture molecules as taught by Du et al. and Lorenson et al. in order to immobilize the capture molecules (Johnson, Col. 17, lines 32-38).  One having ordinary skill in the art would have been motivated to use hybridization immobilization because it provides strong binding to a solid support and allows directed attachment of the capture molecules (Du, pg. 483, Fig. 1 and Lorenson, pg. 2, Fig. 1). The use of hybridization immobilization would have been desirable to those of ordinary skill in the art to develop an assay with directed immobilization and a high density of the capture molecules.
One having ordinary skill in the art would have had a reasonable expectation of success because of the large body of evidence of successful applications of hybridization immobilization in assay development. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doucet et al., in view of Johnson et al., as applied to claims 1 and 2 above, and further in view of Fomina et al., (U.S Patent No 9,810,688).
With respect to claim 9, Doucet et al. in view of Johnson et al. teach performing an assay in a sandwich format at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent, but fail to teach an organic molecule linker configured to immobilize the capture molecule though covalent binding. 
Fomina et al. (‘688) teach immobilization through a linker, wherein said linker is an organic molecule configured to immobilize the capture molecule through covalent bonding (covalent attachment of biomolecules to surface-immobilized polyethylene glycol containing terminal functional groups such as maleimide, alkynes, and azides, Col. 5, lines 60-64), in order to attach a capture molecule to a solid support. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the acidic pH electrochemical method of Doucet et al. and Johnson et al. with covalent immobilization of the capture molecules as taught by Fomina et al. (‘688) in order to immobilize the capture molecules (Johnson, Col. 17, lines 32-38).  One having ordinary skill in the art would have been motivated to use covalent immobilization because it provides the most reliable binding to a solid support for assays with changing pH values (Fomina (‘688), Col. 5, lines 66-67). The use of covalent immobilization would have been desirable to those of ordinary skill in the art to develop an assay with the strongest immobilization of the capture molecules.
One having ordinary skill in the art would have had a reasonable expectation of success because of the large body of evidence of successful applications of covalent immobilization in assay development. 

Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Doucet et al., in view of Johnson et al. and Partridge et al. (Bioanalysis, 2013 – IDS). 
With respect to claim 10, Doucet et al. in view of Johnson et al. teach performing an ELISA assay at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent by changing a pH of the solution from a first pH value to a second pH value, incubating the solution at the second pH value to allow the analyte to dissociate from the other molecules in the solution (Doucet, pg. 466, first paragraph), and reacting a detecting probe with the analyte at the third pH value (pg. 466, section “2.1. Reagents and methods”, use of assay and washing buffers based on PBS solution (pH 7.2-7.4) (Chazotte, pg. 915, Cold Spring Harbor Protocols, 2012)), but fail to teach incubating the solution at the third pH value to allow the analyte to bind to a capture molecule. 
Partridge et al. teach a sample preparation method comprising:
changing a pH of the solution from a first pH value to a second pH value;
incubating the solution at the second pH value to allow the analyte to dissociate from the other molecules in the solution;
changing a pH of the solution from a second pH value to a third pH value;
incubating the solution at the third pH value to allow the analyte to bind to a capture molecule and a detecting probe (REGN910 assay: first pH is pH of PBS buffer (7.2-7.4), second pH is 2.9, third pH above 7.3, pg. 1899, section “Preparation of standards, QCs and samples”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine in the method of Doucet et al., a method for electrochemical manipulation of pH and the electrochemically active agent as taught by Johnson et al., and apply the sample preparation method as taught by Partridge et al., in order to perform a sample analysis in a standard ELISA format.  One having ordinary skill in the art would have been motivated to make such a change and perform a neutralization step prior to loading a pretreated sample on an ELISA plate as taught by Partridge et al. (pg. 1897, right column, second half of the second paragraph). The use of said neutralization step would have been desirable to those of ordinary skill in the art based on long and successful history of ELISA assays performed at neutral pH values.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the combined method of the sample pretreatment and the assay is a traditional ELISA assay.

With respect to claims 12, Doucet et al. and Partridge et al. teach incubating the solution at the second pH value to allow the analyte to dissociate from the other molecules in the solution, but fail to teach the use of electrochemically active agents to change a pH value.
Johnson et al. teach application of the electrochemical agent selected from the group consisting of quinone, catechol, aminophenol, hydrazine, hydroquinone, benzoquinone, naphthoquinone, derivatives thereof, and combinations thereof (“[s]uitable electrochemically active agents include dopamine hydrochloride, ascorbic acid, phenol and derivatives, benzoquinones and derivatives, for example, 2,5-dihydroxy-1,4-benzoquinone, 2,3,5,6-tetrahydroxy-1,4-benzoquinone and 2,6-dichloroquinone-4-chloroimide; naphthoquinones and derivatives, for example, hydroxy-1,4-naphthoquinone, 5,8-dihydroxy-1,4-naphthoquinone, and potassium 1,4-naphthoquinone-2-sulfonate; and 9,10-anthraquinone and derivatives, for example, sodium anthraquinone-2-carboxylate, potassium 9,10-anthraquinone-2,6-disulfonate” (Col. 19, lines 42-51). “Preferably, the one or more redox active species is selected from the following: quinone, catechol, aminophenol, hydrazine, and derivatives thereof. More preferably, the one or more redox active species is a quinone. Even more preferably, the quinone is selected from the following: hydroquinone, benzoquinone, naphthoquinone, and derivatives thereof. Most preferably the one or more redox active species is a quinone derivative” (Col. 34, lines 50-58)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Doucet et al. and Partridge et al., with a method for electrochemical manipulation of pH and the electrochemically active agent as taught by Johnson et al., in order to control the pH of a solution with electrodes and current (Johnson, Col. 33, lines 11-19). One having ordinary skill in the art would have been motivated to make such a change and select the electrochemically active agent from the group taught by Johnson et al., in order to modulate pH upon reduction or oxidation of said electrochemically active agents (Johnson, Col. 34, lines 17-22). The use of said electrochemically active agents would have been desirable to those of ordinary skill in the art based on their long and successful history of pH manipulation by an electric current.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the elements of this technology have already been tested together.

With respect to claim 13, Doucet et al. in view of Johnson et al., and Partridge et al. teach performing an ELISA assay at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent, wherein the second pH value is lower than the first pH value (Doucet, Table 1: second pH values tested are: 5, 3.5, and 3.25, first pH is pH of serum/plasma samples (7.4), pg. 467, top of right column).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine in the method of Doucet et al., a method for electrochemical manipulation of pH and the electrochemically active agent as taught by Johnson et al., and apply the sample preparation method as taught by Partridge et al., in order to perform a sample incubation at the second pH value which is lower than the first pH value.  One having ordinary skill in the art would have been motivated to make such a change and incubate the sample at the second (more acidic) pH value to allow the analyte to dissociate from the other molecules in the solution (Doucet, ELISA protocol, pg. 466-467, section “2.5. ELISA”; Pg. 465, right column teach that the soluble IL-13 target has never been detected in the human serum, so the beneficial effect of acidic pH on serum samples can be attributed to dissociation of the target from other molecules in the sample; and acidic pH is used to strip the target from any of its binding partners, pg. 466, first paragraph). The use of said low pH treatment step would have been desirable to those of ordinary skill in the art to provide a method solving the cross-reactivity and background problems of traditional ELISA for anti-drug antibodies.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the low pH sample pretreatment is a well-known approach for minimizing assay interference through dissociating undesirable intermolecular interactions.

With respect to claim 14, Doucet et al. in view of Johnson et al., and Partridge et al. teach performing an ELISA assay at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent, wherein the second pH value is lower than the third pH value (Partridge, REGN910 assay: second pH is 2.9, third pH above 7.3, pg. 1899, section “Preparation of standards, QCs and samples”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine in the method of Doucet et al., a method for electrochemical manipulation of pH and the electrochemically active agent as taught by Johnson et al., and apply the sample preparation method as taught by Partridge et al., in order to perform a sample analysis in a standard ELISA format.  One having ordinary skill in the art would have been motivated to make such a change and perform a neutralization step prior to loading a pretreated sample on an ELISA plate as taught by Partridge et al. (pg. 1897, right column, second half of the second paragraph). The use of said neutralization step would have been desirable to those of ordinary skill in the art based on long and successful history of ELISA assays performed at neutral pH values.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the combined method of the sample pretreatment and the assay is a traditional ELISA assay.

With respect to claim 15, Doucet et al. in view of Johnson et al., and Partridge et al. teach performing an ELISA assay at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent with a signaling tag attached to a detecting probe, but fail to teach the specifically claimed signaling tags.
  Li et al. teach the use of the signaling tags from the group consisting of fluorescent tag, a fluorescent dye, a fluorescent protein (fluorescent signaling tags and proteins (e.g. green fluorescent protein), pg. 1118-1119, section “4.3. Fluorescence”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine in the method of Doucet et al., a method for electrochemical manipulation of pH and the electrochemically active agent as taught by Johnson et al., and apply the signaling tags as taught by Li et al., in order to develop highly sensitive assays. One having ordinary skill in the art would have been motivated to make such a change and select fluorescent signaling tags that provide the advantage of high sensitivity of radioimmunoassays, but without the radioactive hazards (Li, pg. 1118, first paragraph in section “4.3. Fluorescence”). The use of fluorescent tags would have been desirable to those of ordinary skill in the art based on their high sensitivity.
One having ordinary skill in the art would have had a reasonable expectation of success in using fluorescent tags based on their versatility in different immunoassay formats.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Doucet et al., in view of Johnson et al., and Partridge et al., as applied to claim 10 above, and further in view of Bloem et al. (Ther. Drug Monit., 2017 - IDS).
 With respect to claim 11, Doucet et al. in view of Johnson et al. and Partridge et al. teach performing an ELISA assay at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent, but fail to teach the analyte being an anti-drug antibody.
Bloem et al. teach the analyte is an anti-drug antibody (ADA) (pg. 328, first paragraph, Table 1, drugs for which ADA detection assays have been developed: Infliximab, Adalimumab, Natalizumab, and Adalimumab).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine in the method of Doucet et al., a method for electrochemical manipulation of pH and the electrochemically active agent as taught by Johnson et al., and apply the combined method for the detection of anti-drug antibodies as taught by Bloem et al., in order to provide a tool for optimization of efficacy of monoclonal antibody drugs (Bloem, pg. 327, left column, “Introduction”).  One having ordinary skill in the art would have been motivated to make such a change and select anti-drug antibodies as targets for monitoring their levels and their impact on pharmacokinetics (Bloem, pg. 327, left column, “Introduction”). The monitoring of anti-drug antibodies would have been desirable to those of ordinary skill in the art based on their impact on drugs efficacy and occurrence of adverse effects.
One having ordinary skill in the art would have had a reasonable expectation of success in monitoring anti-drug antibodies because of a large number of other assay formats applied to this problem.


Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doucet et al., in view of Johnson et al., and Fomina et al. (Lab on a chip, 2016 - IDS).
With respect to claim 16, Doucet et al. in view of Johnson et al. teach performing an ELISA assay at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent by changing a pH of the solution from a first pH value to a second pH value, incubating the solution at the second pH value to allow the analyte to dissociate from the other molecules in the solution and to bind to a capture molecule (Doucet, pg. 466, first paragraph), but fail to teach adding a detecting probe to the solution before changing a pH of the solution. 
Fomina et al. (2016) teaches addition of a detection probe prior to the addition of an electrochemically active agent and changing a pH of the solution in a biosensor (pg. 2242, right column, middle of the second paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine in the method of Doucet et al., a method for electrochemical manipulation of pH and the electrochemically active agent as taught by Johnson et al., and add a detection probe as taught by Fomina et al. (2016), in order to provide a method solving the cross-reactivity and background problems of traditional ELISA assays (Johnson, Col. 2, lines 13-14).  One having ordinary skill in the art would have been motivated to make such a change and add the detecting probe at any step of the assay including prior to pH modulation of the sample, as it is obvious to try and there is a finite number of steps in the assay where the detecting probe can be added.
Adding the detecting probe prior to application of the current would have been desirable to those of ordinary skill in the art because adding the detecting probe prior to incubation with a capture probe in traditional ELISA assays is well known in the art and a skilled artisan would have had a reasonable expectation of success in using the method taught by Fomina in the assay of Doucet as modified by Johnson.

With respect to claim 17, Doucet et al. in view of Johnson et al. and Fomina et al. (2016) teach 	performing an ELISA assay at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent by changing a pH of the solution from a first pH value to a second pH value, incubating the solution at the second pH value to allow the analyte to dissociate from the other molecules in the solution and to bind to a capture molecule, as applied to claim 16 above, and applying a second electrical current to initiate a second redox reaction to change the pH of the solution from the second pH value to a third pH value, the third pH value being different from the second pH value. Incubating the solution at the third pH value with the signaling tag being configured to produce a second signal at the third pH value, the second signal being stronger than the first (Fomina (2016), supplement, Fig. S5A shows a positive correlation between pH value and fluorescence of eGFP signal tag (blue diamonds)). Additionally, Fig. S5A shows that low pH values (for eGFP pH < 5) can be detrimental to the stability of the signal tag (red squares).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine in the method of Doucet et al., a method for electrochemical manipulation of pH and the electrochemically active agent as taught by Johnson et al. and Fomina et al. (2016), in order to perform a sample analysis in a standard ELISA format.  One having ordinary skill in the art would have been motivated to make such a change and perform the second application of the current to change the pH of the solution from a second pH value to third pH value to enhance the signaling tag performance and increase its signal (Fomina (2016), supplement, Fig. S5A). The use of said step would have been desirable to those of ordinary skill in the art based on better stability of signaling tags at certain pH values.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the combined method represents a traditional ELISA assay.

With respect to claim 19, Doucet et al. and Fomina et al. (2016) teach incubating the solution at the second pH value to allow the analyte to dissociate from the other molecules in the solution, but fail to teach the use of electrochemically active agents to change a pH value.
Johnson et al. teach application of the electrochemical agent selected from the group consisting of quinone, catechol, aminophenol, hydrazine, hydroquinone, benzoquinone, naphthoquinone, derivatives thereof, and combinations thereof (“[s]uitable electrochemically active agents include dopamine hydrochloride, ascorbic acid, phenol and derivatives, benzoquinones and derivatives, for example, 2,5-dihydroxy-1,4-benzoquinone, 2,3,5,6-tetrahydroxy-1,4-benzoquinone and 2,6-dichloroquinone-4-chloroimide; naphthoquinones and derivatives, for example, hydroxy-1,4-naphthoquinone, 5,8-dihydroxy-1,4-naphthoquinone, and potassium 1,4-naphthoquinone-2-sulfonate; and 9,10-anthraquinone and derivatives, for example, sodium anthraquinone-2-carboxylate, potassium 9,10-anthraquinone-2,6-disulfonate” (Col. 19, lines 42-51). “Preferably, the one or more redox active species is selected from the following: quinone, catechol, aminophenol, hydrazine, and derivatives thereof. More preferably, the one or more redox active species is a quinone. Even more preferably, the quinone is selected from the following: hydroquinone, benzoquinone, naphthoquinone, and derivatives thereof. Most preferably the one or more redox active species is a quinone derivative” (Col. 34, lines 50-58)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Doucet et al. and Fomina et al. (2016), with a method for electrochemical manipulation of pH and the electrochemically active agent as taught by Johnson et al., in order to control the pH of a solution with electrodes and current (Johnson, Col. 33, lines 11-19). One having ordinary skill in the art would have been motivated to make such a change and select the electrochemically active agent from the group taught by Johnson et al., in order to modulate pH upon reduction or oxidation of said electrochemically active agents (Johnson, Col. 34, lines 17-22). The use of said electrochemically active agents would have been desirable to those of ordinary skill in the art based on their long and successful history of pH manipulation by an electric current.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the elements of this technology have already been tested together.

With respect to claim 20, Doucet et al. in view of Johnson et al., and Fomina et al. (2016) teach performing an ELISA assay at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent with a signaling tag attached to a detecting probe, but fail to teach the specifically claimed signaling tags.
  Li et al. teach the use of the signaling tags from the group consisting of fluorescent tag, a fluorescent dye, a fluorescent protein (fluorescent signaling tags and proteins (e.g. green fluorescent protein), pg. 1118-1119, section “4.3. Fluorescence”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine in the method of Doucet et al., a method for electrochemical manipulation of pH and the electrochemically active agent as taught by Johnson et al. and Fomina et al. (2016), and apply the signaling tags as taught by Li et al., in order to develop highly sensitive assays. One having ordinary skill in the art would have been motivated to make such a change and select fluorescent signaling tags that provide the advantage of high sensitivity of radioimmunoassays, but without the radioactive hazards (Li, pg. 1118, first paragraph in section “4.3. Fluorescence”). The use of fluorescent tags would have been desirable to those of ordinary skill in the art based on their high sensitivity.
One having ordinary skill in the art would have had a reasonable expectation of success in using fluorescent tags based on their versatility in different immunoassay formats.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Doucet et al., in view of Johnson et al. and Fomina et al. (2016), as applied to claim 17 above, and further in view of Bloem et al. (Ther. Drug Monit., 2017 - IDS).
 With respect to claim 18, Doucet et al. in view of Johnson et al., and Fomina et al. (2016) teach performing an ELISA assay at an acidic pH using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent, but fail to teach the analyte being an anti-drug antibody.
Bloem et al. teach the analyte is an anti-drug antibody (ADA) (pg. 328, first paragraph, Table 1, drugs for which ADA detection assays have been developed: Infliximab, Adalimumab, Natalizumab, and Adalimumab).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine in the method of Doucet et al., a method for electrochemical manipulation of pH and the electrochemically active agent as taught by Johnson et al., and apply the combined method for the detection of anti-drug antibodies as taught by Bloem et al., in order to provide a tool for optimization of efficacy of monoclonal antibody drugs (Bloem, pg. 327, left column, “Introduction”).  One having ordinary skill in the art would have been motivated to make such a change and select anti-drug antibodies as targets for monitoring their levels and their impact on pharmacokinetics (Bloem, pg. 327, left column, “Introduction”). The monitoring of anti-drug antibodies would have been desirable to those of ordinary skill in the art based on their impact on drugs efficacy and occurrence of adverse effects.
One having ordinary skill in the art would have had a reasonable expectation of success in monitoring anti-drug antibodies because of a large number of other assay formats applied to this problem.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5 and 19 of U.S. Patent 9,910,008, in view of Doucet et al. (Disease Markers, 2013))
Patent ‘008 recites a method comprising:
adding a biomolecule analyte to the solution (claim 5);
a support with a biomolecule interface layer having one or more immobilized probes thereon (claims 5 and 19);
adding an electrochemically active agent to the solution (claim 1);
reacting the electrochemically active agent using the one or more electrodes to produce an amount of H+ ions and/or an amount of OH- ions (claim 5).
‘008 does not specifically recite an assay performed at acidic pH.
Doucet et al. teach performing an ELISA assay at acidic pH to facilitate dissociation of the target from target-binding molecules present in a sample (pg. 465, right column, “1. Introduction”), in order to decrease the background signal and reduce interference with measurement of the target concentration 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of ‘008 to generate an acidic pH during an ELISA assay using a method for electrochemical manipulation of pH in the presence of the electrochemically active agent as taught by the present invention, in order to provide cost- and time-effective development of ELISA assays (Johnson et al., Col. 2, lines 13-14, and 19-21).
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VOLKOV whose telephone number is (571)272-1899. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER ALEXANDROVIC VOLKOV/        Examiner, Art Unit 4161                                                                                                                                                                                                

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        August 23, 2022